Citation Nr: 0620411	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran, in his substantive appeal, 
indicates disagreement with a purported denial by the RO of 
his claim of entitlement to service connection for tinnitus.  
The Board would like to point out to the veteran that service 
connection was granted for this disability in December 2003, 
with a 10 percent rating assigned therefor. 


FINDING OF FACT

Bilateral hearing loss is not clinically shown to be of 
sufficient severity as to constitute a VA disability.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in August 2003.  This letter informed the veteran of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  The August 2003 letter was 
issued prior to the September 2003 initial rating action, and 
there is therefore no prejudicial timing defect under 
Pelegrini.  There is no indication that the veteran has not 
been properly apprised of the appropriate legal standards, 
and his and VA's obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not provided in the VCAA letter sent to 
the veteran.  However, inasmuch as service connection is not 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, VA and private medical 
records have been associated with the veteran's claims file, 
along with the report of a VA examination.  The veteran was 
offered, and declined, the opportunity to present testimony 
at the RO and/or before a member of the Board.  The Board has 
carefully reviewed his statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

VA regulations stipulate that hearing loss must be of a 
specified severity before it constitutes a disability for VA 
purposes.  Under these regulations, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater, or when the auditory thresholds 
for at least three of these frequencies is 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The report of the most recent clinical evaluation of the 
veteran's bilateral hearing acuity, which is that undertaken 
on VA examination in August 2003, shows that right ear 
auditory thresholds were at 25 decibels or below at every 
pertinent frequency other than 3000 Hertz, where the auditory 
threshold was 30 decibels.  Left ear auditory thresholds were 
at 25 decibels or less at every pertinent frequency.  The 
report also shows that speech recognition was 96 percent in 
the right ear and 100 percent in the left ear.  The report 
indicates a diagnosis of normal hearing sensitivity, 
bilaterally.  

The report does not show that the bilateral hearing loss 
manifested by the veteran at that time was of such sufficient 
severity as to constitute a disability for VA purposes under 
38 C.F.R. § 3.385.  In that regard, the Board notes that the 
report of a subsequent private audiologic examination, dated 
in September 2003, likewise does not indicate the presence of 
bilateral hearing loss disability under § 3.385; again, the 
degree of hearing impairment shown at that time was below the 
minimum criteria for hearing loss disability as defined by VA 
regulation.  All pertinent right ear auditory thresholds were 
at 25 decibels or less other than at 3000 Hertz, where a 
threshold of 30 decibels was shown, while all pertinent left 
ear auditory thresholds were at 25 decibels or less other 
than at 2000 Hertz, where a threshold of 30 decibels was 
shown.  While a private audiologist indicated in September 
2003 that, based on the veteran's service medical records and 
the report of the September 2003 hearing evaluation, it was 
as likely as not that the veteran's hearing loss was the 
result of noise exposure while serving in the military, it 
remains uncontroverted that the veteran has not exhibited 
hearing loss of such severity as to constitute a disability 
for VA purposes.  Moreover, while a diagnosis of bilateral 
sensorineural hearing loss was rendered in September 2003, 
the fact that no current disability is shown precludes 
consideration of certain statutory and regulatory 
presumptions whereby the inservice incurrence or aggravation 
of sensorineural hearing loss (as an organic disease of the 
nervous system) can be presumed when that disability is 
manifested to a compensable degree within one year of service 
separation; see 38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In short, the competent medical evidence of record 
overwhelmingly supports the conclusion that the veteran does 
not have bilateral hearing loss disability for VA purposes, 
as such is defined by regulation.  In the absence of the 
claimed disability,
service connection may not be granted.  See Brammer, supra; 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection cannot be granted if the claimed disability does 
not exist).  The veteran's claim, accordingly, fails.


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


